      Case: 3:18-cv-02403-JJH Doc #: 29 Filed: 08/10/20 1 of 6. PageID #: 189




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Patrick J. Downey,                                               Case No. 3:18-cv-2403

                        Plaintiffs

        v.                                                       MEMORANDUM OPINION
                                                                     AND ORDER

City of Toledo,

                        Defendant.


                              I. INTRODUCTION AND BACKGROUND

        On June 4, 2018, an officer with the Toledo, Ohio Police Department, using a mobile speed

camera, clocked a car owned by Plaintiff Patrick Downey at 71 mph in a 60-mph speed limit zone.

(Doc. No. 16-1 at 1). Downey attended an administrative hearing on July 19, 2018. The hearing

officer denied Downey’s motion to dismiss, which alleged violations of his constitutional rights, and

upheld the notice of violation. Downey refused to pay the $120 fine, or the subsequent $25 penalty

assessed after his refusal to pay the fine. (See Doc. No. 16-1 at 5).

        Downey filed suit, seeking a declaratory judgment that Toledo Municipal Code § 313.12

violated his due-process rights under the Fourteenth Amendment to the United States Constitution.

(See Doc. No. 16). Downey filed a motion for summary judgment, (Doc. No. 19), while Defendant

filed a motion for judgment on the pleadings or, in the alternative, for summary judgment. (Doc.

No. 26).
      Case: 3:18-cv-02403-JJH Doc #: 29 Filed: 08/10/20 2 of 6. PageID #: 190



        While the parties were briefing these motions, Ohio House Bill 62 took effect. See 2019 Am.

Sub. H.B. No. 62 (effective July 3, 2019). House Bill 62, among other things, amended Ohio

Revised Code § 1901.20 to vest “exclusive jurisdiction over every civil action concerning a violation

of a state traffic law or a municipal traffic ordinance” in the municipal courts. Ohio Rev. Code §

1901.20(A)(1).

        Subsequently, the Supreme Court of Ohio granted a writ of prohibition brought by another

motorist who received a notice of liability generated by the City of Toledo’s automated traffic

enforcement system. State ex rel. Magsig v. Toledo, --- N.E.3d ---, 2020-Ohio-3416, 2020 WL 3444420

(Ohio 2020). The Supreme Court concluded the City of Toledo lacked the authority to permit an

administrative hearing officer to exercise quasi-judicial power in carrying out the City’s red-light and

speeding-camera civil-enforcement system, codified in Toledo Municipal Code § 313.12. Id. at *2.

The Supreme Court prohibited the City of Toledo from conducting further administrative hearings

because Toledo Municipal Code § 313.12 contravened the plain language of Ohio Revised Code §

1901.20(A)(1), which assigned exclusion jurisdiction over violations of municipal traffic ordinances

to the municipal courts. Id.

        Toledo Municipal Code § 313.12(d) permits the owner of the vehicle for which a citation

was issued to appeal the citation and to have a hearing before an administrative officer, through a

process established by the City of Toledo Police Department. T.M.C. § 313.12(d)(4). The vehicle

owner may appeal the hearing officer’s decision to the municipal court or court of common pleas.

Ohio Rev. Code § 4511.099(G). Downey appealed the citation and attended a hearing but did not

appeal the outcome of his administrative hearing to the Toledo Municipal Court or the Lucas

County Court of Common Pleas.




                                                    2
       Case: 3:18-cv-02403-JJH Doc #: 29 Filed: 08/10/20 3 of 6. PageID #: 191



        Though the legal framework under which Downey allegedly suffered harm is no longer in

place, the change in law does not eliminate Downey’s alleged harm. Therefore, I proceed to

consider the parties’ arguments.

                                           II.     STANDARD

        Summary judgment is appropriate if the movant demonstrates there is no genuine dispute of

material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).1

All evidence must be viewed in the light most favorable to the nonmovant, White v. Baxter Healthcare

Corp., 533 F.3d 381, 390 (6th Cir. 2008), and all reasonable inferences are drawn in the nonmovant’s

favor. Rose v. State Farm Fire & Cas. Co., 766 F.3d 532, 535 (6th Cir. 2014). A factual dispute is

genuine if a reasonable jury could resolve the dispute and return a verdict in the nonmovant’s favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A disputed fact is material only if its

resolution might affect the outcome of the case under the governing substantive law. Rogers v.

O’Donnell, 737 F.3d 1026, 1030 (6th Cir. 2013).

                                            III.    ANALYSIS

        A.      EXHAUSTION OF REMEDIES

        The City claims Downey is prohibited from pursuing his claims in federal court because he

did not exhaust available administrative remedies, including by appealing the hearing officer’s

decision to the Toledo Municipal Court or to the Lucas County Court of Common Pleas. (Doc.

No. 26 at 5-6). The City’s argument lacks merit. Prior § 4511.099(G), since repealed by House Bill

62, described a permissive appeal process, not a mandatory one. See Ohio Rev. Code § 4511.099(G)

(“A person or entity may appeal a written decision rendered by a hearing officer under this section


1  While Defendant moved for judgment on the pleadings pursuant to Rule 12(c), Downey relied on
matters outside the pleadings in opposing Defendant’s motion. Further, Defendant presented its
motion in the alternative as one under Rule 56. (Doc. No. 26). Therefore, I will apply the Rule 56
standard to both motions. Max Arnold & Sons, LLC v. W.L. Hailey & Co., 452 F.3d 494, 503 (6th
Cir. 2006).

                                                     3
       Case: 3:18-cv-02403-JJH Doc #: 29 Filed: 08/10/20 4 of 6. PageID #: 192



to the municipal court or county court with jurisdiction over the location where the violation

occurred.”) (eff. Mar. 23, 2015; repealed July 2, 2019) (emphasis added).

        Further, federal law does not require that a plaintiff, other than a plaintiff who is an adult

prisoner, exhaust state remedies prior to bringing § 1983 claims asserting violations of the plaintiff’s

constitutional rights. See, e.g., Patsy v. Bd. of Regents of State of Fla., 457 U.S. 496 (1982). Therefore, I

deny this portion of Defendant’s motion.

        B.       DECLARATORY JUDGMENT

        Downey seeks a declaratory judgment that Toledo Municipal Code § 313.12 violated his

Fourteenth Amendment due-process rights by forcing him to choose between asserting his Fifth

Amendment privilege against self-incrimination and challenging Defendant’s taking of his property

through the administrative procedure for adjudicating citations issued through the City’s speed-

camera enforcement system. (Doc. No. 16 at 6). He further argues that, because he did not receive

due process at the administrative stage, the City cannot collect any fines or penalties or tow his

vehicle if he refuses to pay. (Id.).

        The Fifth Amendment permits an individual to refuse “to answer official questions put to

him in any . . . proceeding, civil or criminal, formal or informal, where the answers might incriminate

him in future criminal proceedings.” Lefkowitz v. Turley, 414 U.S. 70, 77 (1973).

        First, the City contends Downey could not have been compelled to offer testimony against

himself because Ohio law only permitted it to proceed with an administrative hearing and prohibited

it from bringing criminal proceedings against Downey. (Doc. No. 26 at 10 (“[T]he only available

avenue for Defendant to proceed with a violation [was] through the administrative process . . . [and]

Plaintiff’s claim that his testimony would be used in a future criminal proceeding is wrong and runs

in the face of the language of [Ohio Revised Code section] 4511.093.”)).




                                                       4
       Case: 3:18-cv-02403-JJH Doc #: 29 Filed: 08/10/20 5 of 6. PageID #: 193



        At best, the City’s argument lacks any merit, as barely two months prior to making that

argument, the City had successfully convinced the Sixth District Court of Appeals that §

4511.093(B)(3) violated its home-rule authority and therefore was unenforceable. City of Toledo v.

State of Ohio, 130 N.E.3d 341, 350 (Ohio Ct. App. 2019). The City’s argument therefore is wholly

unpersuasive. Cf. New Hampshire v. Maine, 532 U.S. 742, 750 (2001) (The doctrine of judicial estoppel

prohibits “parties from deliberately changing positions according to the exigencies of the moment.”)

(citation omitted).

        This does not mean that Downey may prevail. As he notes, the Supreme Court has

recognized there is “an undeniable tension” created if an individual must choose between asserting

his Fifth Amendment privilege against self-incrimination and providing testimony in pursuit of

another right secured by the Constitution. Simmons v. United States, 390 U.S. 377, 393-94 (1968). The

remedy for that tension, however, is not the abolition of the proceeding in which the individual is

compelled to choose to invoke the privilege, but a rule prohibiting the government from using

testimony offered in that proceeding against the individual in a future criminal proceeding. Id.

        Ohio had such a rule at the time Downey appeared for his administrative hearing. Ohio law

expressly provided that “[n]o decision rendered under this section, and no admission of liability

under this section or section 4511.098 of the [Ohio] Revised Code, is admissible as evidence in any

other judicial proceeding in this state.” Ohio Rev. Code § 4511.099(H) ((eff. Mar. 23, 2015; repealed

July 2, 2019) (emphasis added). That prohibition was an appropriate exercise of the State of Ohio’s

power to regulate the jurisdiction of the state courts. City of Toledo v. State of Ohio, 130 N.E.3d at 354.

Therefore, Downey did not have to choose between his Fifth Amendment rights and his Fourteenth

Amendment rights, because Ohio law provided sufficient safeguards for his Fifth Amendment rights

to permit him to fully vindicate his Fourteenth Amendment right to due process.




                                                     5
      Case: 3:18-cv-02403-JJH Doc #: 29 Filed: 08/10/20 6 of 6. PageID #: 194



        Downey argues this jurisdictional limitation did not extend to his case because he received a

citation following the officer’s use of a mobile speed camera, rather than through a stationary

automated camera. (Doc. No. 19-2 at 7). I need not answer the question of whether Toledo

Municipal Code § 313.12 permitted the use of handheld speed cameras because tickets issued

following the use of a handheld camera remain subject to the same administrative hearing

procedure, and Ohio law prohibited the future use of allegedly-incriminating statements made

during the administrative process, without regard to the validity or invalidity of the underlying

citation. See former Ohio Rev. Code § 4511.099(H). That is, the City’s administrative procedures

provided a mechanism by which Downey could challenge the citation he received, including by

challenging the manner in which the administrative hearing was conducted. Thus, Downey fails to

establish the City’s procedures violated his Fourteenth Amendment rights.

                                        IV.     CONCLUSION

        For the reasons stated above, I deny Downey’s motion for summary judgment, (Doc. No.

19), and grant Defendant’s motion for summary judgment. (Doc. No. 26).

        So Ordered.


                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                   6
